Exhibit 10.1

ARBITRON INC. 1999 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT is entered into and effective as of           , 20     (the “Date
of Grant”), by and between Arbitron Inc. (the “Company”) and [Name] (the
“Optionee”).

A. The Company has adopted the Arbitron Inc. 1999 Stock Incentive Plan (as may
be amended or supplemented, the “Plan”) authorizing the Board of Directors of
the Company, or a committee as provided for in the Plan (the Board or such a
committee to be referred to as the “Committee”), to grant stock options to
employees of the Company and its Subsidiaries (as defined in the Plan).

B. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company pursuant to the Plan.

Accordingly, the parties agree as follows:

1. Grant of Option.

The Company hereby grants to the Optionee the right, privilege and option (the
“Option”) to purchase [Shares] shares (the “Option Shares”) of the Company’s
common stock, $0.50 par value (the “Common Stock”), according to the terms and
subject to the conditions hereinafter set forth and as set forth in the Plan.
The Option granted hereunder shall not be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

2. Option Exercise Price.

The per share price to be paid by Optionee in the event of an exercise of the
Option will be $     .

3. Duration of Option and Time of Exercise.

3.1 Initial Period of Exercisability. Except as provided in Sections 3.2 and 3.3
hereof, the Option shall become exercisable with respect to one-third of the
Option Shares on each of the first, second and third anniversaries of the Date
of Grant. The foregoing rights to exercise the Option will be cumulative with
respect to the Option Shares becoming exercisable on each such date, but in no
event will the Option be exercisable after, and the Option will become void and
expire as to all unexercised Option Shares at, 5:00 p.m. (Eastern Standard Time)
on the tenth anniversary of the Date of Grant (the “Time of Option
Termination”).

3.2 Termination of Employment.

(a) Termination Due to Death, Disability or Retirement. In the event the
Optionee’s employment with the Company and all Subsidiaries is terminated by
reason of death, Disability (as defined in the Plan) or Retirement (as defined
in the Plan), the Option will become immediately exercisable in full and remain
exercisable until the Time of Option Termination.

(b) Termination for Reasons Other Than Death, Disability or Retirement. In the
event that the Optionee’s employment with the Company and all Subsidiaries is
terminated for any reason other than death, Disability or Retirement, or the
Optionee is in the employ of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Optionee continues in the employ of the
Company or another Subsidiary), all rights of the Optionee under the Plan and
this Agreement will immediately terminate without notice of any kind, and the
Option will no longer be exercisable; provided, however, that, if such
termination is due to any reason other than termination by the Company or any
Subsidiary for Cause (as defined in Section 9 of this Agreement), the Option
will remain exercisable to the extent exercisable as of such termination for a
period of three months after such termination (but in no event after the Time of
Option Termination).

3.3 Change in Control.

(a) Impact of Change in Control. If a Change in Control (as defined in Section 9
of this Agreement) of the Company occurs, and the Option has been outstanding
for at least two months, the Option will become immediately exercisable in full
and will remain exercisable until the Time of Option Termination, regardless of
whether the Optionee remains in the employ of the Company or any Subsidiary. In
addition, if a Change in Control of the Company occurs, the Committee, in its
sole discretion and without the consent of the Optionee, may determine that the
Optionee will receive, with respect to some or all of the Option Shares, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the excess of the Fair Market Value (as defined in the Plan) of
such Option Shares immediately prior to the effective date of such Change in
Control of the Company over the option exercise price per share of the Option.

(b) Authority to Modify Change of Control Provisions. Prior to a Change of
Control, the Optionee will have no rights under this Section 3.3, and the
Committee will have the authority, in its sole discretion, to rescind, modify or
amend this Section 3.3 without the consent of the Optionee.

4. Manner of Option Exercise.

4.1 Notice. This Option may be exercised by the Optionee in whole or in part
from time to time, subject to the conditions contained in the Plan and in this
Agreement, by delivery, in person, by facsimile or electronic transmission or
through the mail, to the Company at its principal executive office in New York,
New York (Attention: Corporate Secretary), of a written notice of exercise. Such
notice must be in a form satisfactory to the Committee, must identify the
Option, must specify the number of Option Shares with respect to which the
Option is being exercised, and must be signed by the person or persons so
exercising the Option. Such notice must be accompanied by payment in full of the
total exercise price for the Option Shares to be purchased. In the event that
the Option is being exercised, as provided by the Plan and Section 3.2 of this
Agreement, by any person or persons other than the Optionee, the notice must be
accompanied by appropriate proof of right of such person or persons to exercise
the Option. If the Optionee retains the Option Shares purchased, as soon as
practicable after the effective exercise of the Option, the Optionee will be
recorded on the stock transfer books of the Company as the owner of the Option
Shares purchased, and the Company will deliver to the Optionee one or more duly
issued stock certificates evidencing such ownership.

4.2 Payment. At the time of exercise of the Option, the Optionee must pay the
total exercise price of the Option Shares to be purchased entirely in cash
(including a check, bank draft or money order, payable to the order of the
Company); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payment to be
made, in whole or in part, by tender of a full recourse promissory note or a
Broker Exercise Notice (as such terms are defined in the Plan), or by a
combination of such methods.

5. Rights and Restrictions of Optionee; Transferability.

5.1 Employment. Nothing in this Agreement will interfere with or limit in any
way the right of the Company or any Subsidiary to terminate the employment of
the Optionee at any time, nor confer upon the Optionee any right to continue in
the employ of the Company or any Subsidiary at any particular position or rate
of pay or for any particular period of time.

5.2 Rights as a Stockholder. The Optionee will have no rights as a stockholder
unless and until all conditions to the effective exercise of the Option
(including, without limitation, the conditions set forth in Sections 4 and 6 of
this Agreement) have been satisfied and the Optionee has become the holder of
record of such shares. No adjustment will be made for dividends or distributions
with respect to the Option Shares as to which there is a record date preceding
the date the Optionee becomes the holder of record of such Option Shares, except
as may otherwise be provided in the Plan or determined by the Committee in its
sole discretion.

5.3 Restrictions on Transfer. Except pursuant to testamentary will or the laws
of descent and distribution or as otherwise expressly permitted by the Plan, no
right or interest of the Optionee in the Option prior to exercise may be
assigned or transferred, or subjected to any lien, during the lifetime of the
Optionee, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. The Optionee will, however, subject to applicable
laws be entitled to designate a beneficiary to receive the Option upon such
Optionee’s death in the manner provided by the Plan, and, in the event of the
Optionee’s death, exercise of the Option (to the extent permitted pursuant to
Section 3.2(a) of this Agreement) may be made by the Optionee’s designated
beneficiary.

5.4 Restrictions Regarding Employment.

(a) The Optionee agrees that he or she will not take any Adverse Actions (as
defined below) against the Company or any Subsidiary at any time during the
period that the Option is or may yet become exercisable in whole or in part or
at any time before one year following the Optionee’s termination of employment
with the Company or any Subsidiary, whichever is later (the “Restricted
Period”). The Optionee acknowledges that damages which may arise from a breach
of this Section 5.4 may be impossible to ascertain or prove with certainty.
Notwithstanding anything in this Agreement or the Plan to the contrary, in the
event that the Company determines in its sole discretion that the Optionee has
taken Adverse Actions against the Company or any Subsidiary at any time during
the Restricted Period, in addition to other legal remedies which may be
available, (i) the Company will be entitled to an immediate injunction from a
court of competent jurisdiction to end such Adverse Action, without further
proof of damage, (ii) the Committee will have the authority in its sole
discretion to terminate immediately all rights of the Optionee under the Plan
and this Agreement without notice of any kind, and (iii) the Committee will have
the authority in its sole discretion to rescind the exercise of all or any
portion of the Option to the extent that such exercise occurred within six
months prior to the date the Optionee first commences any such Adverse Actions
and require the Optionee to disgorge any profits (however defined by the
Committee) realized by the Optionee relating to such exercised portion of the
Option or any Option Shares issued or issuable upon such exercise. Such
disgorged profits paid to the Company must be made in cash (including check,
bank draft or money order) or, with the Committee’s consent, shares of Common
Stock with a Fair Market Value on the date of payment equal to the amount of
such payment. The Company will be entitled to withhold and deduct from future
wages of the Optionee (or from other amounts that may be due and owing to the
Optionee from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligation.

(b) For purposes of this Agreement, an “Adverse Action” will mean any of the
following: (i) engaging in any commercial activity in competition with any part
of the business of the Company or any Subsidiary as conducted during the
Restricted Period for which the Optionee has or had access to trade secrets
and/or confidential information; (ii) diverting or attempting to divert from the
Company or any Subsidiary any business of any kind, including, without
limitation, interference with any business relationships with suppliers,
customers, licensees, licensors, clients or contractors; (iii) participate in
the ownership, operation or control of, be employed by, or connected in any
manner with any person or entity which solicits, offers or provides any services
or products similar to those which the Company or any Subsidiary offers to its
customers or prospective customers, (iv) making, or causing or attempting to
cause any other person or entity to make, any statement, either written or oral,
or convey any information about the Company or any Subsidiary that is
disparaging or that in any way reflects negatively on the Company or any
Subsidiary; or (v) engaging in any other activity that is hostile, contrary or
harmful to the interests of the Company or any Subsidiary, including, without
limitation, influencing or advising any person who is employed by or in the
service of the Company or any Subsidiary to leave such employment or service to
compete with the Company or any Subsidiary or to enter into the employment or
service of any actual or prospective competitor of the Company or any
Subsidiary, influencing or advising any competitor of the Company or any
Subsidiary to employ to otherwise engage the services of any person who is
employed by or in the service of the Company or any Subsidiary, or improperly
disclosing or otherwise misusing any trade secrets or confidential information
regarding the Company or any Subsidiary.

(c) Should any provision of this Section 5.4 of the Agreement be held invalid or
illegal, such illegality shall not invalidate the whole of this Section 5.4 of
the Agreement, but, rather, the Agreement shall be construed as if it did not
contain the illegal part or narrowed to permit its enforcement, and the rights
and obligations of the parties shall be construed and enforced accordingly. In
furtherance of and not in limitation of the foregoing, the Optionee expressly
agrees that should the duration of or geographical extent of, or business
activities covered by, any provision of this Agreement be in excess of that
which is valid or enforceable under applicable law, then such provision shall be
construed to cover only that duration, extent or activities that may validly or
enforceably be covered. The Optionee acknowledges the uncertainty of the law in
this respect and expressly stipulates that this Agreement shall be construed in
a manner that renders its provisions valid and enforceable to the maximum extent
(not exceeding its express terms) possible under applicable law. This
Section 5.4 of the Agreement does not replace and is in addition to any other
agreements the Optionee may have with the Company or any of its Subsidiaries on
the matters addressed herein.

6. Securities Law and Other Restrictions.

Notwithstanding any other provision of the Plan or this Agreement, the Company
will not be required to issue, and the Optionee may not sell, assign, transfer
or otherwise dispose of, any Option Shares, unless (a) there is in effect with
respect to the Option Shares a registration statement under the Securities Act
of 1933, as amended, and any applicable state or foreign securities laws or an
exemption from such registration, and (b) there has been obtained any other
consent, approval or permit from any other regulatory body which the Committee,
in its sole discretion, deems necessary or advisable. The Company may condition
such issuance, sale or transfer upon the receipt of any representations or
agreements from the parties involved, and the placement of any legends on
certificates representing Option Shares, as may be deemed necessary or advisable
by the Company in order to comply with such securities law or other
restrictions.

7. Withholding Taxes.

The Company is entitled to (a) withhold and deduct from future wages of the
Optionee (or from other amounts that may be due and owing to the Optionee from
the Company), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any federal or provincial withholding tax
requirements attributable to the Option, or (b) require the Optionee promptly to
remit the amount of such withholding to the Company before acting on the
Optionee’s notice of exercise of the Option. In the event that the Company is
unable to withhold such amounts, for whatever reason, the Optionee agrees to pay
to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal, state or local law.

8. Adjustments.

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering, divestiture or extraordinary dividend (including a
spin-off), or any other change in the corporate structure or shares of the
Company, the Committee (or, if the Company is not the surviving corporation in
any such transaction, the board of directors of the surviving corporation), in
order to prevent dilution or enlargement of the rights of the Optionee, will
make appropriate adjustment (which determination will be conclusive) as to the
number and kind of securities or other property (including cash) subject to, and
the exercise price of, the Option.

9. Certain Definitions. For purposes of this Agreement, the following additional
definitions will apply:

(a) “Benefit Plan” means any formal or informal plan, program or other
arrangement heretofore or hereafter adopted by the Company or any Subsidiary for
the direct or indirect provision of compensation to the Optionee (including
groups or classes of participants or beneficiaries of which the Optionee is a
member), whether or not such compensation is deferred, is in the form of cash or
other property or rights, or is in the form of a benefit to or for the Optionee.

(b) “Cause” will have the meaning set forth in any employment or other agreement
or policy applicable to the Optionee or, if no such agreement or policy exists,
will mean (i) dishonesty, fraud, misrepresentation, theft, embezzlement or
injury or attempted injury, in each case related to the Company or any
Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any breach of duty, habitual neglect of duty or unreasonable job
performance, or (iv) any material breach of any employment, service,
confidentiality or noncompete agreement entered into with the Company or any
Subsidiary.

(c) “Change of Control” will have the meaning set forth in the Plan plus such
other event or transaction as the Board shall determine constitutes a Change of
Control, or such other meaning as may be adopted by the Committee from time to
time in its sole discretion.

10. Subject to Plan.

The Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference in this Agreement in their
entirety, and the Optionee, by execution of this Agreement, acknowledges having
received a copy of the Plan. The provisions of this Agreement will be
interpreted as to be consistent with the Plan, and any ambiguities in this
Agreement will be interpreted by reference to the Plan. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

11. Miscellaneous.

11.1 Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.

11.2 Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Delaware, without regard to conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive laws of another jurisdiction.

11.3 Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties to this Agreement with respect to the
grant and exercise of the Option and the administration of the Plan and
supersede all prior agreements, arrangements, plans and understandings relating
to the grant and exercise of the Option and the administration of the Plan.

11.4 Amendment and Waiver. Other than as provided in the Plan, this Agreement
may be amended, waived, modified or canceled only by a written instrument
executed by the parties to this Agreement or, in the case of a waiver, by the
party waiving compliance.

1

The parties to this Agreement have executed this Agreement effective the day and
year first above written.

ARBITRON INC.

By
Name
Title

     
By execution of this Agreement,
the Optionee acknowledges having
received a copy of the Plan.
  OPTIONEE



 
   
 
   
 
  Print Name:
 
   
 
  Address:
 
   

Social Security Number:

2